CCA 201000093. On further consideration of the granted issue (70 M.J. 347), we note that this issue was not raised before the United States Navy-Marine Corps Court of Criminal Appeals during its Article 66(c), Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 866(c) (2006), review. Accordingly, it is ordered that the decision of the United States Navy-Marine Corps Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Navy for remand to that court for further appellate inquiry and consideration of the granted issue. Thereafter, Article 67, UCMJ, shall apply.